Exhibit 10.2

 

SUMMARY PLAN DESCRIPTION

 

FOR

MAGELLAN MIDSTREAM HOLDINGS GP, LLC

 

SEVERANCE PAY PLAN

(Effective February 15, 2006)



--------------------------------------------------------------------------------

SUMMARY PLAN DESCRIPTION

FOR

MAGELLAN MIDSTREAM HOLDINGS GP, LLC

SEVERANCE PAY PLAN

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

INTRODUCTION

   1

HIGHLIGHTS

   1

ELIGIBILITY

   2

Termination of Employment Due to a Reduction in Force or Job Elimination

   2

Termination of Employment Due to a Change in Control

   4

SEVERANCE PAY BENEFITS

   5

Notice

   6

Integration With Plant Closing Law(s)

   6

Other Benefit Plans

   7

Paid Time Off

   8

Rehired Employees

   8

CLAIM REVIEW PROCEDURE

   9

Initial Claim for Benefits

   9

Review of Claim Denial

   9

Exhaustion of Review Remedies

   10

Effect of Plan Administrator’s Decision on Claims

   10

TECHNICAL INFORMATION

   10

PARTICIPATING COMPANIES

   10

PLAN ADMINISTRATION

   10

LEGAL AGENT

   11

COMPANY LOCATION

   11

PLAN AMENDMENT OR TERMINATION

   11

RIGHT TO EMPLOYMENT

   11

ERISA RIGHTS

   12



--------------------------------------------------------------------------------

INTRODUCTION

 

Magellan Midstream Holdings GP, LLC (“Company”) provides a Severance Pay Plan
(“Plan”) for eligible employees of the Company on the United States payroll who
are terminated because of a reduction in force, job elimination or a change in
control, as defined herein, of Magellan Midstream Holdings GP, LLC. The term
“Company” whenever used herein shall include Magellan and each of its
subsidiaries and affiliated companies that participate in the Plan. The term
“Magellan” shall include only Magellan Midstream Holdings GP, LLC.

 

The summary of the Plan set out herein applies to eligible employees who are in
the employ of the Company on or after February 15, 2006, the effective date of
the most recent version of the Plan.

 

This general summary is designed to highlight the Plan’s most important
provisions. This summary may not contain every detail of the Plan or its
specific terms. You will not gain any new rights because of a misstatement in,
or omission from, this summary or by operation of the Plan.

 

IF THERE IS ANY QUESTION OR CONFLICT BETWEEN WHAT IS SAID IN THIS SUMMARY AND
THE LANGUAGE IN THE PLAN’S LEGAL DOCUMENT, THE LEGAL DOCUMENT WILL PREVAIL.

 

Contact the Human Resources Department if you want to receive a copy of the
Plan’s legal document.

 

This summary is for your information. Neither this summary nor the benefits
provided by the Plan is a promise of continued Company employment. Magellan may
amend or terminate the Plan at any time without the consent of any eligible
employee. If the Plan is amended or terminated, your benefits, if any, may be
different than those summarized.

 

HIGHLIGHTS

 

• If you are an eligible employee whose employment is terminated as a result of
a reduction in force or job elimination, and you remain employed until your
designated termination date, the Company may make a severance payment to you.

 

• If you are an eligible employee whose employment is terminated voluntarily for
good reason or involuntarily for other than performance reasons within two years
after a change in control of Magellan, the Company may make a severance payment
to you.

 

• Severance payments will be made to you based on your length of service.

 

• Severance payments will be paid to you in a lump sum subject to deductions
required by law.

 

• Severance payments are subject to your signing (and not revoking) a release of
claims prepared by the Company or other form of release of claims that the
Company may, in its discretion, require.



--------------------------------------------------------------------------------

• If you are eligible for severance payments under this Plan, your first three
months of COBRA continuation health coverage may be purchased by you at active
employee rates.

 

• Severance payments under the Plan are provided solely by the Company.

 

• If you receive an offer of employment for a comparable position with the
Company or any affiliated company or with a successor company to any of such
entities, you will not be eligible to receive benefits under this Plan.

 

• If you accept an offer of employment with the Company or any affiliated
company or with a successor company to any of such entities, even if the offer
of employment is not considered comparable, you will not be eligible to receive
benefits under this Plan.

 

ELIGIBILITY

 

You will receive severance pay only if your employment termination meets
specific guidelines. To receive severance pay, you must be (1) an eligible
employee whose employment terminated because of a reduction in force or job
elimination, or (2) an eligible employee whose employment is terminated
voluntarily for good reason or involuntarily for other than performance reasons
within two years after a change in control of Magellan.

 

An eligible employee for purposes of the Plan is a regular full- or part-time
employee on United States payroll. Employees covered by a collective bargaining
agreement are not eligible to participate in the Plan unless the applicable
collective bargaining agreement expressly provides for coverage by the Plan or
the employees’ union bargains this Plan pursuant to bargaining obligations
mandated by the National Labor Relations Act. Also excluded from participation
in the Plan are nonresident aliens, seasonal employees, temporary employees,
leased employees and independent contractors who are reclassified by a court or
governmental agency as “employees.”

 

Termination of Employment Due to a Reduction in Force or Job Elimination

 

To receive severance pay benefits due to a reduction in force or job
elimination, your employment must be terminated because of a designated
reduction in force or a job elimination. If you are terminated from employment
and your job is eliminated, you will not receive severance pay unless the
officer of the Company administering this Plan, or his/her designee, approves
the reduction in force or job elimination and you are notified in writing that
your employment is being terminated because of a reduction in force or job
elimination. If your employment is terminated, you will not receive severance if
you accept an offer of employment with the Company or any affiliated company or
with a successor company to any of such entities, even if the position is not
considered comparable.

 

If you are given advance notice of a reduction in force or job elimination, you
must remain in employment until the designated termination date in order to
receive severance pay. Severance pay may be paid if you leave prior to the
designated termination date only if your early departure will not have an
adverse effect on the activities of the department or Company and is approved in
advance in writing by your Vice President and Director of the Human Resources
Department.

 

2



--------------------------------------------------------------------------------

Even if you meet the above requirements, you will not be entitled to severance
pay under the Plan if you:

 

• Are discharged for unsatisfactory performance, including but not limited to,
failure to adequately perform job responsibilities, poor attendance, violation
of Company policy or practice or acts of dishonesty;

 

• Voluntarily resign for any reason, including retiring, prior to your scheduled
termination date (this does not preclude you from retiring concurrent with your
termination date);

 

• Accept any benefits under an incentive retirement plan established for the
purpose of encouraging eligible employees to terminate employment within a
specified time period;

 

• Are on educational or personal leave at the time you are notified that your
employment is being terminated because of a reduction in force or job
elimination;

 

• Are transferred or receive an offer of employment for a comparable position
within the Company or an affiliated company. A position will be deemed
“comparable” if the position provides a total base salary and bonus target on
the termination date at least equal to 90% of such eligible employee’s total
base salary and bonus target as it existed on the termination date. Such a
position includes any position within the Company or any affiliate of any of
them, regardless of whether such position requires the participant to transfer
to a different work location, but only so long as the location of your principal
place of employment is not more than 50 miles from the location you were
employed prior to the termination date;

 

• Receive an offer of comparable employment with a successor company, an
affiliate of such a company or entity after a corporate rearrangement, total or
partial merger, acquisition, sale or other transaction. A position will be
deemed “comparable” if the position provides a total base salary and bonus
target on the termination date at least equal to 90% of such participant’s total
base salary and bonus target as it existed on the termination date. Such a
position includes any position with a successor company or an affiliate of such
a company or entity, regardless of whether such position requires the
participant to transfer to a different work location, but only so long as the
location of your principal place of employment is not more than 50 miles from
the location you were employed prior to the termination date;

 

• Accept an offer of employment with the Company or with a successor company, an
affiliate of such a company or entity after a corporate rearrangement, total or
partial merger, acquisition, sale, or other transaction, even if the offer of
employment is not for a comparable position;

 

• Establish employment with the Company within six months after it has been
acquired by another company;

 

• Die before your established termination date;

 

3



--------------------------------------------------------------------------------

• Are receiving short-term disability benefits at the time of termination of
employment due to a reduction in force or job elimination unless you are
released to return to work within the initial six-month period of short-term
disability and the officer of Magellan administering this Plan, or his/her
designee, approves eligibility for severance upon release to return to work in
his/her sole discretion; or

 

• Fail to sign and return a release of claims or revoke such a release of claims
after signing it.

 

Termination of Employment Due to a Change in Control

 

To receive severance pay benefits due to a change in control of Magellan
Midstream Holdings GP, LLC (hereinafter “Magellan”), your employment must be
terminated voluntarily for good reason or involuntarily for other than
performance reasons within two years after a change in control of Magellan.

 

A “Change in Control” shall be deemed to have occurred upon the occurrence of
one or more of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Magellan Midstream Partners, L.P., Magellan
GP, LLC, Magellan Midstream Holdings, L.P. (“MMH, L.P.”) or MGG Midstream
Holdings, L.P. (MGGH,L.P.”) to any person or its affiliates, other than to
Magellan and/or its affiliates; (ii) the consolidation, reorganization, merger
or other transaction pursuant to which more than 50% of the combined voting
power of the outstanding equity interests in Magellan GP, LLC cease to be owned
by MMH, L.P., Magellan and/or their affiliates; (iii) the general partner of
Magellan Midstream Partners, L.P. (whether Magellan GP, LLC or any other person)
ceases to be an affiliate of Magellan; (iv) the sale, consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interest of Magellan ceases
to be owned by MGGH, L.P., MGG Midstream

 

Holdings GP, LLC (“MGGHGP, LLC”) and/or their controlling affiliates (v) the
general partner (whether Magellan or any other person ) of MMH, L.P. ceases to
be an affiliate of MGGHGP, LLC; or (vi) the sale, consolidation, reorganization,
merger or other transaction pursuant to which more than 50% of the combined
voting power of the outstanding equity interests in MGGHGP, LLC is owned by
persons not having an ownership position in MGGHGP, LLC on January 1, 2006.

 

Voluntary termination of employment for “good reason” occurs if you voluntarily
terminate your employment with the Company within two years after a change in
control of Magellan because of a reduction of more than 10% in your base salary
or incentive compensation opportunities after the change in control, or a
requirement that you transfer the location of your principal place of employment
more than 50 miles from the location you were employed immediately prior to the
change in control.

 

4



--------------------------------------------------------------------------------

Even if you meet the above requirements, you will not be entitled to severance
pay under the Plan if you:

 

• Are discharged for unsatisfactory performance, including but not limited to,
failure to adequately perform job responsibilities, poor attendance, violation
of Company policy or practice or acts of dishonesty;

 

• Retire under the terms of a Company retirement plan;

 

• Accept any benefits under an incentive retirement plan established for the
purpose of encouraging eligible employees to terminate employment within a
specified time period;

 

• Are on educational or personal leave at the time you are notified that your
employment is being terminated because of a reduction in force or job
elimination;

 

• Are terminated due to the sale of a business after the change in control and
are offered employment in a comparable position with the successor company. A
position will be deemed “comparable” if the position provides for a base salary
and bonus target at least equal to 90% of such participant’s total base salary
and bonus target as it existed on the termination date. Such a position includes
any position within the successor company, a participating company or any
affiliate of any of them, regardless of whether such position requires the
participant to transfer to a different work location, but only so long as the
location of your principal place of employment is not more than 50 miles from
the location you were employed prior to the termination date;

 

• Die before your established termination date;

 

• Are receiving short-term disability benefits at the time of a change in
control unless you are released to return to work within the initial six-month
period of short-term disability and the officer of the Company administering
this Plan, or his/her designee, approves eligibility for severance upon release
to return to work in his/her sole discretion; or

 

• Fail to sign and return a release of claims or revoke such a release of claims
after signing it.

 

SEVERANCE PAY BENEFITS

 

Subject to your signing (and not revoking) a release of claims and an agreement
regarding protection of confidential information and business reputation and
transition of business prepared by Magellan and as posted on the Magellan
Employee Intranet, the amount of severance pay you receive will be based on your
length of employment service with the Company, as set by your latest hire or
rehire date. These releases of claims and agreements are incorporated into the
Summary Description and the Plan. If you become entitled to severance benefits
under the Plan due to a reduction in force or job elimination, you will receive
two weeks of severance pay for each full, completed year of your employment
service with the Company, with a minimum of six (6) weeks and a maximum of
fifty-two (52) weeks of severance pay. Only full years of employment service
will be counted in setting the amount of severance pay. If you have less than
one full, completed year of employment service with the Company and you are
otherwise eligible for benefits under this Plan, you will receive two weeks of
severance pay. The Company will recognize years of employment service with The
Williams Companies, Inc. and its affiliates in calculating your length of
employment service with the Company. The Plan Administrator will make all
determinations regarding whether an employer is an affiliate of The Williams
Companies, Inc.

 

5



--------------------------------------------------------------------------------

If you become entitled to severance benefits under the Plan due to a change in
control of Magellan, you will receive two weeks of severance pay for each full,
completed year of your employment service with the Company, with a minimum of
twelve (12) weeks of severance pay and a maximum of fifty-two (52) weeks of
severance pay. Only full years of employment service will be counted in setting
the amount of severance pay. If you have less than one full, completed year of
employment service with the Company and you are otherwise eligible for benefits
under this Plan, you will receive two weeks of severance pay.

 

Your weekly severance pay shall be determined by reference to your regular,
normal workweek base wage, as determined by the Plan Administrator, on the date
of employment termination. Your regular, normal workweek base wage is your total
weekly salary or wages, including any salary deferral contributions you make to
the Company’s defined contribution and deferred compensation plans, and salary
deferral contributions made to any cafeteria or flexible benefit plan maintained
by the Company. Unless otherwise determined by the Plan Administrator, your
regular, normal workweek base wage does not include bonuses, overtime,
commissions, cost of living pay, housing pay, relocation pay, other taxable
fringe benefits and extraordinary compensation. Severance pay will be equal to
the number of weeks of severance pay granted according to the above formula
multiplied by your regular, normal workweek base wage, as described above.

 

Your length of employment service with the Company may or may not include
service with any predecessor company. Service with a predecessor company may be
included to the extent that the Plan Administrator determines that such
employment service be included and notifies you that part or all of your service
with any predecessor company will be counted. The Plan Administrator’s
determination, in its discretion, of the years of employment service completed
and the weeks of severance pay granted will be final and binding on all persons.

 

Severance pay benefits will be paid to you in a lump sum, subject to deductions
required by law which include, by example and not by limitation, applicable
employment and income taxes.

 

Notice

 

If a federal, state or local law does not require the Company, as an employer,
to make a payment to you or provide a specified period of notice related to your
involuntary termination from employment, or pursuant to a plant closing law, and
you are terminated because of a reduction in force or job elimination, the
Company generally will give you at least two weeks notice prior to your
termination. If less than two weeks notice is provided by the Company, you will
receive, in addition to the severance benefits described above, an amount of
severance pay equal to your regular base wage for your normal work week,
multiplied by two, less the amount of your regular base wage paid over the
period for which notice was given.

 

Integration With Plant Closing Law(s)

 

To the extent the Company makes a payment to you in connection with your
involuntary termination from employment, because of a federal, state or local
plant closing law, the benefit

 

6



--------------------------------------------------------------------------------

payable under this Plan shall be reduced by the amount of all such payments. The
federal plant closing law (Worker Adjustment and Retraining Notification Act)
requires that notice be given under certain circumstances to certain employees
that the Company will terminate their employment. If you are covered by this
Plan and you are also entitled to a notice pursuant to federal, state or local
plant closing law, then the period for which severance pay under this Plan is
payable shall be reduced for each week for which notice is required to be given
to you, but only to the extent that you remain on active payroll beyond the
Company’s preferred termination date.

 

Other Benefit Plans

 

If you are entitled to receive severance pay, you may be eligible to continue
participation in certain other benefits as well. However, continuation in
various Company plans is subject to terms and conditions of the applicable plan
documents or insurance contracts in effect on the date of your termination. Each
of these plans and contracts may be changed as provided by the terms of such
plans.

 

When you terminate employment, you may elect to convert your group term life and
dependent life insurance (spouse, child or both) to individual policies. If you
choose to convert your life insurance benefits to individual policies, contact
the Human Resources Department and make application within 31 days of your
termination. Your group participation in these life insurance plans will end on
the last day of the month in which your employment is terminated.

 

Your participation in Company medical and dental plans will end on the last day
of the month in which your employment is terminated. You have the option to
continue your medical and dental coverage for up to 18 months under COBRA. If
you elect COBRA continuation coverage, your premiums for COBRA will be limited
to the active employee rate for the first three months of coverage. At the end
of such period, you will be required to pay the full cost under COBRA for the
remainder of the 18-month period. To be eligible for this option, you must have
elected COBRA continuation coverage within the period of time allowed for making
a COBRA election. You and your dependents will be notified by the COBRA
Administrator of the opportunity to elect the COBRA continuation coverage.
Participation in such plans will generally cease on the date you or your
dependents become covered under any other health plan which does not exclude
coverage for pre-existing conditions you or your dependents may have. The full
cost of COBRA coverage is explained in the Continuation Coverage (COBRA) section
in the Medical Plan and the Dental Plan Summary Plan Descriptions.

 

If you are age 50 at the time of the termination of employment due to a
reduction in force or job elimination and you would otherwise meet eligibility
requirements for continuation of medical benefits under the Retiree Medical
Program, such termination of employment will not change your eligibility for
Retiree Medical coverage effective upon the attainment of age 55. You will have
30 days from the date of your 55th birthday to contact the Company regarding
your desire to commence your Retiree Medical benefits. If you fail to notify the
Company within 30 days of your 55th birthday, your opportunity to enroll in
Retiree Medical will end.

 

Your participation in any Flexible Spending Account ends on the last day of the
month in which your employment terminates. Participation in the Dependent Care
Flexible Spending Account

 

7



--------------------------------------------------------------------------------

cannot be continued. You may be eligible to continue participation in the Health
Care Flexible Spending Account for a limited time under COBRA. Participation
under COBRA is on an after-tax basis. You and your dependents will be notified
by the COBRA Administrator of the opportunity to elect the COBRA continuation
coverage.

 

Participation in all other plans will end on the date of your employment
termination. The payment of any vested benefits in the Company’s retirement
plans will be made in accordance with the respective plans’ terms.

 

You should schedule an exit interview to discuss these matters with your Human
Resources Department at the time of your termination.

 

Paid Time Off

 

You will receive a single, lump sum payment for unused PTO time you have earned
in accordance with the Company’s PTO policy.

 

Rehired Employees

 

If you are rehired by the Company after you receive severance pay due to a
reduction in force or job elimination, you will be entitled to keep that portion
of your severance pay equal to your regular, normal workweek base wage prior to
your employment termination multiplied times the number of weeks and/or fraction
of weeks between your termination date and the rehire date. Any remainder must
be either returned to the Company upon your rehire or it will be deducted from
your pay as “overpaid wages.”

 

If you are rehired within the same calendar year in which your employment was
terminated because of a reduction in force or job elimination and you received
payment for PTO earned but not taken, you may either retain the payment and
forfeit the PTO time for which you were eligible prior to your employment
termination, or you may return to the Company the amount you received and
reinstate PTO time for which you were eligible prior to termination.

 

If your employment ends because of a reduction in force or job elimination and
you are rehired by the Company, your years of service with the Company prior to
such termination will be counted in determining your PTO benefits eligibility in
future years. Applicable PTO time on rehire will be determined in accordance
with the Company’s PTO policy.

 

Prior years of service also will be counted for purposes of determining benefits
under the short-term disability plan for employees who are rehired after being
terminated due to a reduction in force or job elimination.

 

If your employment ends because of a reduction in force or job elimination and
you are rehired by the Company within 12 months of your termination date, your
years of service with the Company prior to such termination will be counted in
determining your years of service for purposes of determining the amount of your
severance pay benefit in the event you should again become eligible for
severance pay.

 

8



--------------------------------------------------------------------------------

CLAIM REVIEW PROCEDURE

 

Initial Claim for Benefits

 

In order to claim benefits under this Plan, the claimant must be an eligible
employee. Unless the Company automatically pays severance benefits otherwise, a
written claim must be filed within 90 days of the date upon which the claimant
first knew (or should have known) of the facts upon

 

which the claim for benefits is based. The claims review procedure described in
this section shall apply to all claims any person has with respect to the Plan,
including claims against fiduciaries and former fiduciaries, except to the
extent the Plan Administrator determines, in its sole discretion, that it does
not have the power to grant, in substance, all relief reasonably being sought by
the claimant. You will have no right to seek review of a denial of benefits
under the Plan prior to having filed a claim for benefits. The Plan
Administrator shall have the power, including, without limitation, discretionary
power, to make all determinations that the Plan requires for its administration,
and to construe and interpret the Plan whenever necessary to carry out its
intent and purpose and to facilitate its administration, including, but not by
way of limitation, the discretion to grant or to deny claims for benefits under
the Plan. All such rules, regulations, determinations, constructions and
interpretations made by the Plan Administrator shall be conclusive and binding.

 

You will be notified of your claim’s approval or denial within 90 days after the
receipt of such claim unless special circumstances require an extension of time
for processing the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to you prior to
termination of the initial 90-day period which will specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date will not be later than 180 days after the date of which
the claim was filed). You will be given a written notice as to whether the claim
is granted or denied, in whole or in part. If you do not receive a written
notice within the time periods stated above, your claim will be deemed denied.
If the claim is denied, in whole or in part, you will be given written notice
that will contain: 1) the specific reasons for the denial, 2) reference(s) to
pertinent Plan provisions upon which the denial is based, 3) a description of
any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary, and 4) notice of
your right to seek a review of the denial.

 

Review of Claim Denial

 

If your claim is denied, in whole or in part, you will have the right to request
that the Plan Administrator (or its designate), review the denial, provided you
file a written request for review with the Plan Administrator within 60 days
after the date on which you received written notification of the denial. You (or
your duly authorized representative) may review pertinent documents and submit
issues and comments in writing to the Plan Administrator. Within 60 days after a
request for review is received, the review will be made and you will be advised
in writing of the decision on review, unless special circumstances require an
extension of time for processing the review, in which case you will be given a
written notification within such initial 60-day period specifying the reasons
for the extension and when such review will be completed (provided that such
review will be completed within 120 days after the date on which the request for
review was filed).

 

9



--------------------------------------------------------------------------------

The decision on review will be forwarded to you in writing and will include
specific reasons for the decision and references to Plan provisions upon which
the decision is based.

 

Exhaustion of Review Remedies

 

You must properly file a claim for benefits, and request a review of any
complete or partial denial, prior to seeking a review of your claim for benefits
in a court of law. A decision on a Review of Claim Denial (see preceding
paragraph) will be the final decision of the Plan Administrator. After this
final decision is provided by the Plan Administrator, you may seek judicial
remedies in accordance with your rights under the Employee Retirement Income
Security Act of 1974 (ERISA). See the ERISA Information section in LiveLink on
the Company intranet.

 

Effect of Plan Administrator’s Decision on Claims

 

The Plan Administrator will have the power, including, without limitation,
discretionary power, to make all determinations that the Plan requires for its
administration, and to construe and interpret the Plan whenever necessary to
carry out its intent and purpose and to facilitate its administration,
including, but not by way of limitation, the discretion to grant or to deny
claims for benefits under the Plan. All such rules, regulations, determinations,
constructions and interpretations made by the Plan Administrator will be
conclusive and binding.

 

TECHNICAL INFORMATION

 

The Plan is a welfare benefit plan providing benefits from the general assets of
the Company. Magellan Midstream Holdings GP, LLC is the Plan Sponsor. For
identification purposes, the Plan Sponsor has assigned to the Plan number 506.
The employer identification number for Magellan Midstream Holdings GP, LLC is
20-0019326.

 

PARTICIPATING COMPANIES

 

Magellan Midstream Holdings GP, LLC offers participation in the Plan to certain
of its subsidiaries. Participants and beneficiaries may receive from the Plan
Sponsor, upon written request, information as to whether a particular subsidiary
participates in the Plan and, if so, such subsidiary’s address.

 

PLAN ADMINISTRATION

 

The administration and operation of the Plan is directed by a Benefits Committee
appointed by the Chairman of Magellan Midstream Holdings GP, LLC. The Benefits
Committee is the Plan Administrator. The Plan Administrator has the authority to
interpret the Plan, manage its operation and determine all questions arising in
the administration, interpretation and application of the Plan. The Benefits
Committee does not receive any form of compensation from the Plan.

 

10



--------------------------------------------------------------------------------

LEGAL AGENT

 

The agent for legal service is:

 

Benefits Committee

Magellan Midstream Holdings GP, LLC Severance Pay Plan

c/o Magellan Midstream Holdings GP, LLC

One Williams Center, 28-4

P.O. Box 22186

Tulsa, OK 74121-2186

(918) 574-7000

 

COMPANY LOCATION

 

The address of the Company’s executive offices is:

 

One Williams Center

Tulsa, OK 74172

 

PLAN AMENDMENT OR TERMINATION

 

The Plan Sponsor reserves the right to amend, modify or terminate the Plan at
any time without notice or further obligation to any employee or any other
person entitled to receive benefits, if any, under the Plan. The Plan Sponsor
also reserves the right to make any modifications or amendments to the Plan that
are necessary or appropriate to qualify or maintain the Plan so that it
satisfies the applicable provisions of the Internal Revenue Code and ERISA.

 

Nothing contained in the Plan or this summary will be construed to constitute a
contract to provide benefits.

 

RIGHT TO EMPLOYMENT

 

The Company reserves the right to discharge any employee and to pay such
employee only the benefits, if any, to which he/she is entitled under Plan
terms. The Plan is not an employment contract and does not give any employee any
right to be retained in the service of the Company.



--------------------------------------------------------------------------------

ERISA RIGHTS

Employee Retirement Income Security Act of 1974 (ERISA) Rights

 

Participants in the Magellan Midstream Holdings GP, LLC Severance Pay Plan have
certain rights and protections under the Employee Retirement Income Security Act
of 1974 as amended (ERISA). ERISA provides that all Plan participants shall be
entitled to:

1. Examine without charge at the Plan Administrator’s office and at other
specified locations, all Plan documents, including insurance contracts and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as annual reports and Plan descriptions.

 

2. Obtain copies of all Plan documents and other Plan information applicable to
such Plan participants upon written request to the Plan Administrator. The Plan
Administrator may make a reasonable charge for the copies.

 

3. Receive a summary of the Plan’s annual financial report. The Administrator is
required by law to furnish each participant with a copy of this summary annual
report.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a benefit or exercising your rights under ERISA. If your claim
for a benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S.
Labor-Management Services Administration, Department of Labor.

 

The Plan is an employee welfare benefit plan within the meaning of ERISA.